SCHWARTZ GOLDSTONE CAMPISI & KATES, Lip

Mordecai T. Schwartz
Bruce H. Goldstone *
Joseph Campisi
David A. Kates

Via Pacer

Hon. Sanket J. Bulsara, U.S.M.J.

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Hon. Judge Bulsara:

ATTORNEYS AT LAW

- 90 Broad Street - Suite 403

New York, New York 10004 Herbert Rodriguez °
Kevin J. Ryan °

(212) 962-2800 * Retired
Fax (212) 385-2308 ° Admitted in NY & NJ

www.segcfirm.com

May 18, 2021

Re: Casas v. Brewer, Jr., et al.
EDNY Docket No.: 1:21-cv-01902
Our File No.: 5178

Please be advised that we represent plaintiff, Gregory Carbajal Casas in the above

referenced matter.

I am writing to respectfully request an adjournment of the initial conference originally
scheduled for May 28, 2021 at 12:30pm. Please be advised that I will be in Denmark attending a
Hague Child Abduction matter from May 28° 2021 returning on June 3, 2021. I am available any
day after June 4, 2021 for the conference. I have consulted with defense counsel and they have

consented to this adjournment.

Should you have any questions, please feel free to contact me.

Thank you in advance for your courtesy.

HR:kjr
cc: Via Pacer

Very truly yours,

Schwartz Goldstone Campisi & Kates, LLP

Slerbert Ridrquez.. Ue, “Cx.
Herbert Rodriguez, Jr., Esq. HR5522

 

Thomas Martin, Esq./Price Meese Shulman & D’ Arminio, P.C.
